Motion for writ of error coram nobis granted. Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise issues on direct appeal, specifically, whether the court placed on the record a reasonable basis for restraining defendant before the jury and whether the court complied with CPL 310.30 in regard to court exhibit No. 11, a note from the jury during its deliberations. Upon our review of the motion papers, we conclude that these issues may have merit. Therefore, the order of February 1, 2008 is vacated and this Court will consider the appeal de novo (see People v LeFrois, 151 AD2d 1046 [1989]). Defendant is directed to file and serve his records and briefs with this Court on or before December 29, 2016.
Present — Centra, J.P., Carni, DeJoseph, Curran and Scudder, JJ.